Citation Nr: 0310073	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to increased initial rating, in excess of 10 
percent, for degenerative joint disease (DJD), right knee, 
status post-operative.

2.  Entitlement to increased initial rating, in excess of 10 
percent, for instability, right knee, status post-operative.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service connected right 
knee pathology.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from June 1992 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which evaluated the appellant's right knee 
disorders at 10 percent each and denied service connection 
for a left knee disorder.

In light of the fact that the appellant contested the initial 
evaluation of his right knee disability, the Board has styled 
the issue of the case as reflected.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The appellant's service medical records (SMR) reflect 
entries which address complaints regarding the left knee.

2.  No left knee disorder was clinically established during 
service, but there were repeated complaints following right 
knee treatment.

3.  Service connection has been granted for postoperative 
residuals of right knee surgery, rated 10 percent for 
arthritis and 10 percent disabling for instability.

4.  Post service clinical findings suggest the likelihood 
that the veteran's currently diagnosed left knee strain is 
secondary to his service connected right knee pathology.




CONCLUSION OF LAW

With resolution of doubt in the appellants favor, the 
appellant's left knee sprain is secondary to a service 
connected right knee disorder.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§  3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Historically, while in active service, the appellant's right 
meniscus and anterior cruciate ligament were treated 
surgically.  He filed his claim for service connection for 
right and left knee disorders in May 1999.  An October 1999 
rating decision granted service connection for DJD, right 
knee, status post-operative, and evaluated the appellant's 
disorder at 10 percent disabling.  The October 1999 rating 
decision also denied service connection for a left knee 
sprain as not well grounded.  The appellant, in an October 
2000 statement, submitted a timely Notice of Disagreement 
with all aspects of the rating decision.  Subsequent to the 
passage of the VCAA, the RO again reviewed the appellant's 
claim for his left knee and, in an April 2002 rating 
decision, denied it.  A separate April 2002 rating decision 
granted the appellant a separate rating for the diagnosed 
instability of his right knee and evaluated it at 10 percent 
disabling.  See Opinion of The General Counsel 23-97 (July 1, 
1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

The appellant's physical examination at separation is not 
included in his SMR.  The October 1999 rating decision states 
that there is no record of treatment in service for a left 
knee sprain.  The Board's review of the SMR, however, notes 
the following entries in the SMR:

	A May 1997 Physical Therapy (PT) Consultation for the 
appellant's right knee reflects an average range of motion 
(ROM) of the left knee, while prone, as 0 to 130 degrees.

	An October 1997 PT Consultation entry reflects that the 
appellant ambulated favoring the right knee.

	An October 1997 entry in the SMR reflects that the 
appellant presented with a complaint of left foot pain 
because of a right knee injury-more weight bearing on the 
left than the right.

	A March 1999 DD Form 2697, Report of Medical Assessment, 
Block 15, reflects an entry of right knee ACL 
instability/left knee pain.  The care provider commented in 
block 20 that the appellant had periodic left knee pain 
secondary to favoring the right knee.

A July 1999 VA fee basis medical examination report reflects 
that the appellant provided a history of the onset of his 
left knee disorder as January 1999.  The examination report 
reflects a diagnosis of a left knee sprain.

A March 2003 VA medical examination report reflects a 
diagnosis of left knee sprain due to gait alteration because 
of DJD of right knee and weakness of right knee.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  The 
SMR entries set forth above demonstrate that the appellant 
did report problems with his left knee during his active 
service.  The Board notes that the May 1997 entry for ROM of 
the appellant's left knee, 0 to 130 degrees, is 10 degrees 
less than normal.  38 C.F.R. § 4.71a, Plate II (2002).  The 
Board also notes that one of the entries does relate to the 
left foot rather than the left knee.  It is considered, 
however, because it also was related to the core problem of 
the appellant compensating for his right knee disorder.  It 
is noted, however, that while there were clinical findings 
recorded during service, there was no actual diagnosis made.  
Service connection is not in order where there is no 
disability to service connect.  Post service, however, there 
is medical evidence of a left knee strain that is found 
likely to be secondary to the right knee pathology.  As such, 
secondary service connection for the left knee strain is in 
order.


ORDER

Entitlement to secondary service connection for a left knee 
strain is granted.


REMAND

During the time this case was at the Board, additional 
development of the appellant's claim regarding the evaluation 
of his right knee disorder was undertaken.  The development 
included inquiring of the appellant if there were additional 
treatment records not already part of the case file and 
another VA medical examination.  The authority under which 
the Board directed further development, however, has been 
removed.  In Disabled American Veterans (DAV), et al v. 
Secretary of Veterans Affairs, 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003), the Court of Appeals for the Federal 
Circuit held that the Board does not have the statutory 
authority to obtain additional evidence and consider it in 
its decision without, in most cases, first remanding the case 
to the agency of original jurisdiction, in this case, the RO.  

It is noted that as part of the requested development, there 
was to be a physical examination.  During the course of the 
examination, it was requested that the examiner indicate 
whether there was objective evidence of pain on motion, 
weakness, excess fatigability, and/or incoordination of the 
knee.  It was also requested that functional loss due to pain 
be reported.  The exam conducted includes no such findings.

Accordingly, the case is REMANDED for the following:

Schedule another medical examination for 
the appellant.  Request the examiner to 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  

After the above development is complete, 
review the appellant's claim in light of 
the evidence obtained via the additional 
development both by the Board and the RO.

If the benefits sought remain denied, the appellant and his 
representative should be provided with a supplemental 
statement of the case and offered an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the benefit which the appellant seeks continues 
to be denied, please issue the appellant a Supplemental 
Statement of The Case and return the case to the Board for 
further review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



